DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           A.W., the mother,
                              Appellant,

                                    v.

                      GUARDIAN AD LITEM and
               DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellees.

                               No. 4D21-38

                              [May 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2018-1291CJ-DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Thomasina F. Moore, Statewide Director of Appeals, Statewide
Guardian Ad Litem Office, Tallahassee, and Douglas J. Glaid, Statewide
Guardian Ad Litem Office, Defending Best Interests Project,
Fort Lauderdale, for appellee Guardian Ad Litem.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.